ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20 — 15(k) a recommendation (DRB 16-241) that MICHAEL DENNIS BOLTON of BRANCHBURG, who was admitted to the bar of this State in 1989, and who has been temporarily suspended from practice since May 27, 2015, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District VIII Fee Arbitration Committee in Docket No. VIII-2015-0025F, and good cause appearing;
It is ORDERED that MICHAEL DENNIS BOLTON be temporarily suspended from the practice of law, effective September 2, 2016, and until respondent complies with the determination of the District VIII Fee Arbitration Committee in Docket No. VIII-2015-0025F, pays a sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplin*467ary Review Board reports to the Court that respondent has satisfied all obligations under this Order prior to the effective date of the suspension; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that respondent remain temporarily suspended from practice pursuant to the Order of the Court filed May 27, 2015, and until the further Order of the Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and continue to comply with Rule 1:20-20.
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.